IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00412-CR

DYLYN REED RICHARDS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 40th District Court
                              Ellis County, Texas
                            Trial Court No. 37254CR


                                     ORDER


      Dylyn Reed Richards was convicted of the offense of Intoxication Manslaughter

causing the death of a police officer and was sentenced to 55 years in prison. TEX.

PENAL CODE ANN. §§ 49.08, 49.09(b-2) (West 2011). Richards’ appointed counsel on

appeal has filed a motion in this Court to withdraw as appellate counsel. This Court

does not have the authority to grant such a motion at this time. See TEX. CODE CRIM.

PROC. ANN. art 26.04(j)(2) (West 2009); Noland v. State, 261 S.W.3d 926 (Tex. App.—Waco

2008, order); Enriquez v. State, 999 S.W.2d 906, 907 (Tex. App.—Waco 1999, order)
(construing predecessor to current statute; see Acts 1987, 70th Leg., ch 979 § 2, amended

by Acts 2001, 77th Leg., ch 906, § 6). By the motion, the Court has been informed that,

due to significant changes in parenting responsibilities, he can no longer devote the

time needed to complete Richards’ brief in a timely and professional manner. Richards’

brief is currently due on September 4, 2014.

        Accordingly, this appeal is abated to the trial court to hold a hearing within 14

days from the date of this order to consider whether Richards is still indigent and if so,

whether to discharge Richards’ currently appointed counsel and to appoint new

appellate counsel for Richards.       Supplemental Clerk’s and Reporter’s Records

containing the trial court’s written or oral findings and rulings are ordered to be filed

within 28 days from the date of this order.




                                                PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed September 4, 2014




Richards v. State                                                                   Page 2